09-5058-ag
    Lin v. Holder
                                                                                   BIA
                                                                          Balasquide, IJ
                                                                          A095 716 793
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT
                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 9th day of February, two thousand eleven.
    PRESENT:
             ROBERT A. KATZMANN,
             BARRINGTON D. PARKER,
             DEBRA ANN LIVINGSTON,
                    Circuit Judges.
    _______________________________________

    JING JING LIN,
             Petitioner,

                    v.                                     09-5058-ag
                                                           NAC
    ERIC H. HOLDER, JR., U.S. ATTORNEY
    GENERAL,
             Respondent.
    _______________________________________

    FOR PETITIONER:               Thomas V. Massucci, New York, N.Y.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; Douglas E. Ginsburg,
                                  Assistant Director; Franklin M.
                                  Johnson, Jr., Trial Attorney, Office
                                  of Immigration Litigation, Civil
                                  Division, United States Department
                                  of Justice, Washington, D.C.
       UPON DUE CONSIDERATION of this petition for review of a

decision of the Board of Immigration Appeals (“BIA”), it is

hereby ORDERED, ADJUDGED, AND DECREED, that the petition for

review is DENIED.

       Petitioner Jing Jing Lin, a native and citizen of the

People’s Republic of China, seeks review of a November 9, 2009

order of the BIA affirming the January 14, 2008 decision of

Immigration     Judge      (“IJ”)   Javier    Balasquide,    denying   her

application for asylum, withholding of removal, and relief

under the Convention Against Torture (“CAT”). In re Jing Jing

Lin, No. A095 716 793 (B.I.A. Nov. 9, 2009), aff’g No. A095

716 793 (Immigr. Ct. N.Y. City Jan. 14, 2008).              We assume the

parties’ familiarity with the underlying facts and procedural

history of the case.

       Where, as here, the BIA affirms the IJ “without rejecting

any of the IJ’s grounds for decision,” we review both the IJ’s

and the BIA’s opinions.         Yun-Zui Guan v. Gonzales, 432 F.3d

391,    394   (2d   Cir.    2005)   (per     curiam).   The   applicable

standards of review are well-established.                   See 8 U.S.C.

§ 1252(b)(4)(B); see also Xiu Xia Lin v. Mukasey, 534 F.3d

162, 165-66 (2d Cir. 2008) (per curiam); Salimatou Bah v.

Mukasey, 529 F.3d 99, 110 (2d Cir. 2008).


                                      2
    Substantial      evidence         supports    the      IJ’s adverse

credibility   determination.      The     IJ’s   adverse     credibility

finding was based, in part, on several discrepancies among

statements in Lin’s testimony, written asylum application,

and corroborating evidence.       Specifically: (1) although Lin

initially testified that she never told her mother about the

incident in which she was sexually assaulted, Lin later

testified   that   she   told   her    mother    following    a   suicide

attempt, but then testified that she told her mother after an

incident with her attacker’s wife; (2) although Lin testified

that she never went back to work after she was released from

detention in January 2005, her asylum application provided

that she continued to work until May 2005; (3) although Lin

testified that police officers visited her mother after Lin

was arrested, both Lin’s asylum application and her mother’s

letter omitted that fact; (4) although Lin testified that she

was introduced to the psychologist, who testified on her

behalf, by an unknown person while she was inside a government

building, a report submitted by the psychologist indicated

that Lin was referred to him by her attorney; and (5) although

Lin testified that she attempted suicide by trying to jump out

of a window, the psychologist’s report provided only that she

thought about attempting suicide by jumping out of a window or

                                  3
cutting herself.        Because the IJ was entitled to rely on any

discrepancy in finding Lin not credible, the IJ properly

relied       on     these      inconsistencies.           See      8     U.S.C.

§ 1158(b)(1)(B)(iii); see also Xiu Xia Lin, 534 F.3d at 166

n.3.

       Furthermore, the agency reasonably declined to credit

Lin’s       explanations       that:   (1)       her   testimony       was   not

inconsistent with regard to whether she told her mother about

her sexual assault because she first mentioned it to her

mother and then later elaborated on the incident; (2) her

testimony was inconsistent with regard to her return to work

because      she    forgot;    and   (3)   she    testified   that     she   was

introduced to the psychologist by an unknown person while she

was    in    a    government    building     because    “[her]     trauma    has

seriously compromised her ability to testify coherently.”

Pet’r’s Br. at 15; see also Majidi v. Gonzales, 430 F.3d 77,

80-81 (2d Cir. 2005) (emphasizing that the agency need not

credit an applicant’s explanations for inconsistent testimony

unless those explanations would compel a reasonable fact-

finder to do so).

       Because the IJ reasonably found Lin not credible, the IJ

did not err in relying on the absence of medical reports or


                                       4
evidence of her detention that would have corroborated her

claim    that    she     had   suffered    harm     amounting         to    past

persecution. See Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d

Cir.    2007)   (per    curiam)   (stating   that    “[a]n       applicant’s

failure to corroborate . . . her testimony may bear on

credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question”). Furthermore, contrary to

Lin’s argument, the IJ reasonably gave diminished weight to

the    psychological      evaluation     based    solely    on    Lin’s      own

statements provided during a single interview.                   Cf. Xiao Ji

Chen v. U.S. Dep’t of Justice, 471 F.3d 315, 342 (2d Cir.

2006) (finding that the weight afforded to a State Department

published report relied upon by the applicant in immigration

proceedings lies largely within the discretion of the agency).

       Accordingly,       considering      the      totality          of     the

circumstances, the IJ’s adverse credibility determination was

supported       by     substantial     evidence.           See    8        U.S.C.

§ 1158(b)(1)(B)(iii).          Because the IJ reasonably concluded

that Lin was not credible as to her claim of a well-founded

fear of persecution, the adverse credibility determination in

this case necessarily precludes success on her claims for


                                     5
asylum, withholding of removal, and CAT relief, as those

claims were based on the same factual predicate.   See Paul v.

Gonzales, 444 F.3d 148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, the pending motion

for a stay of removal in this petition is DISMISSED as moot.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                              6